Citation Nr: 0740153	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  99-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to a service-connected prostate disorder 
and/or a service-connected chronic fungal infection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


                                                      


                                                      
INTRODUCTION

The veteran had active service in the United States Army from 
June 1959 to July 1965, and from November 1972 to November 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The case has been before the Board on two separate occasions, 
and was remanded in June 2004 and August 2006 for evidentiary 
and procedural compliance.  All required actions have been 
taken and the case is ripe for appellate review.


FINDINGS OF FACT

1.  There is no medical evidence of hypertension during 
active service or for many years thereafter, nor is there a 
competent opinion that causally links a current diagnosis of 
hypertension to service.  

2.  The preponderance of the medical evidence of record is 
against a finding that the veteran's hypertension was caused 
or aggravated by his service-connected prostate disorder or 
his service-connected chronic fungal infection, to include 
treatment for his prostate disorder or fungal disease. 


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary 
to a service-connected disorder, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131; 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received 
notification letters in October 2003, June 2004, and January 
2007 regarding his claim; however, these letters were not 
forwarded to the veteran prior to the initial denial of his 
claim as the VCAA had not yet been enacted.  The veteran's 
case was, however, re-adjudicated with the issuance of a 
supplemental statement of the case after remedial 
notification had been sent, curing any defect as relates to 
timing.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006); 
Dalton v. Nicholson, 21 Vet. App. 23, 31 (2007).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In the aforementioned VA letters, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim be granted in January 2007.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA did not, however, 
provide such notice to the veteran prior to the RO decision 
that is the subject of this appeal.  However, the RO cured 
this defect by a re-adjudication of the claim in a 
subsequently issued supplemental statement of the case.  See 
Prickett, supra (validating the remedial measures of issuing 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  

To the extent that the timing deficiency with regard to the 
Dingess requirements raises a presumption of prejudice, 
besides the re-adjudication of the claims after Dingess 
notice was provided as noted above, such defect would not 
have operated to alter the outcome in the instant case where 
the preponderance of the evidence is against a finding of 
hypertension in service or for many years after service 
separation.  That is, the timing defect did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice and thus, the presumption of prejudice 
is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The service medical records and numerous clinical 
records are available, including records from the Social 
Security Administration.  The veteran was afforded several VA 
examinations in conjunction with this claim, which provided 
etiological opinions regarding the claim that hypertension 
was caused or aggravated by a service-connected disorder and 
noted that hypertension was not evident in the record until 
1997 or more than 20 years post-service.  There is no medical 
opinion which specifically addresses the question of whether 
the veteran's hypertension is causally linked to some 
incident of active duty.  However, given the absence of any 
medical evidence of hypertension during service or for so 
many years thereafter and with no competent evidence 
suggesting a link to service, there is no duty to provide 
such an opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2006).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to implement 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  



Analysis

The veteran contends that he developed hypertension as a 
direct result of his service or, alternatively, that it was 
caused or aggravated by his service-connected prostate 
disorder and/or chronic fungal infection, to include 
treatment for either of these disorders.  

The veteran's service medical records do not contain any 
indication of an elevated blood pressure reading or a 
diagnosis or consultation for hypertension.  There is no 
medical evidence of hypertension until many years post-
service.  Specifically, the earliest diagnosis of the disease 
in question that is apparent from the medical record is 1997, 
more than 20 years after the veteran's separation from 
service.  The absence of documented complaints of or findings 
relating to weighs against the claim. Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).  It is also pertinent to 
note that, pursuant to a Board remand, the veteran was 
afforded a VA examination in January 2007.  The examiner 
indicated that he reviewed the claims file and reported that, 
while the veteran gave a history of hypertension dating back 
to 1990, there were no objective findings of the disorder 
until 1997. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran's hypertension began during or within one year of 
service or is causally linked to some incident of service.  
Accordingly a grant of service connection on a direct 
incurrence or presumptive basis is not warranted.  

Regarding the claim for secondary service-connection, the 
veteran asserts that his service-connected chronic fungal 
infection and prostate disease, each currently evaluated as 
noncompensable, caused or aggravated his hypertension.  The 
January 2007 VA examination included an opinion addressing 
the questions of whether the veteran's hypertension was 
caused or aggravated by either service connected disease.  
Following a review of the claims file, the observed that the 
veteran's prostate condition is more properly characterized 
as benign prostatic hypertrophy and that there was no medical 
evidence of prostatitis.  She further noted that "there is 
no medical evidence or preponderance of medical evidence to 
support any prostate condition or skin condition as a cause 
or aggravation to essential hypertension."  While the burden 
of proof is equipoise and not a preponderance of the evidence 
(see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the clinician 
unequivocally concluded in the diagnosis that the veteran's 
essential hypertension since 1997 was not caused, related, or 
aggravated by any dermatologic or prostatic condition.  There 
is also a July 2004 opinion from a VA physician who examined 
the veteran that related the veteran's hypertension to his 
nonservice-connected diabetes.  

In view of the foregoing, the Board determines that the 
preponderance of the evidence is against a finding that the 
veteran's hypertension was caused or aggravated by his 
service-connected prostate disorder or chronic fungal 
infection, to include treatment for either of these latter 
two diseases. 

The only opinion of record which suggests the contended 
causal relationship comes from the veteran's own lay 
statements.  The veteran does not, however, have the 
requisite medical knowledge to render an opinion on the 
diagnosis or etiology of his hypertension.  Thus, such an 
opinion is of no probative value.  That is, where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran claim.  See 38 U.S.C.A. § 
5107(b); see also  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to a service-connected prostate disorder 
and/or a service-connected chronic fungal infection, is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


